Exhibit 10.54

MagnaChip Semiconductor Profit Sharing Plan

as adopted on December 31, 2009 and as amended on February 15, 2010

WHEREAS, the Board wishes to motivate the executives and employees of the
Company and its subsidiaries to continue to grow the Company and bring greater
value to the Company’s stakeholders.

1. RESOLVED, that the Board hereby establishes a MagnaChip Semiconductor Profit
Sharing Plan under which the Board sets an annual consolidated EBITDA target
(the “Base Target”) for the Company and pays to its executives and employees a
percentage of consolidated EBITDA once the Base Target is met or exceeded (the
“Profit Share”).

2. RESOLVED FURTHER, for the Company’s fiscal year 2010, the Base Target is
hereby set at US$146 million and the Profit Share for that Base Target is hereby
set at US$15 million, payable as a percentage of annual base salary as follows:

 

     % Annual Base Salary     2010 Amount  

Executives

     25.1 %    $ 1.2      

 

 

   

 

 

 

CEO

     40.0 %   

President

     33.3 %   

GM

     26.7 %   

SVP

     23.3 %   

VP

     20.0 %      

 

 

   

 

 

 

Employee

     7.0 %    $ 8.5      

 

 

   

 

 

 

3. RESOLVED FURTHER, that for the year 2010 only, the Board has agreed to pay a
portion of the Profit Share based on reaching a consolidated EBITDA (after
deducting profit share expenses) of $26.0 million for the Company’s first fiscal
quarter of 2010, and a consolidated EBITDA (after deducting profit share
expenses) of $30.0 million for the Company’s second fiscal quarter of 2010 (the
“Interim Targets”). A profit share distribution of $2.8 million will be paid for
each Interim Target that the Company reaches. The interim profit share
distributions will be paid during the Company’s normal pay period in April for
the first Interim Target and in July for the second Interim Target.

4. RESOLVED FURTHER, that in the event the Company exceeds the Base Target, the
Company shall pay to its executives and employees an additional Profit Share
constituting twenty-five percent (25%) of the annual consolidated EBITDA in
excess of the Base Target, with the payment percentages set forth above
proportionately increasing.

5. RESOLVED FURTHER, that for the year 2010 only, no additional Profit Share
will be paid in the event that the Company exceeds the Base Target or either
Interim Target. The maximum payable profit share in 2010 is therefore $2.8
million for meeting or exceeding the Q1 Interim Target, $2.8 million for meeting
or exceeding the Q2 Interim Target, and $15 million in aggregate for meeting or
exceeding the Base Target, provided that the $15 million Profit Share will be
offset by any profit share paid in 2010 for reaching either or both of the
Interim Targets.

6. RESOLVED FURTHER, that the Company shall pay the Profit Share during the
normal pay period in the January following the conclusion of each fiscal year
for which the Profit Share is calculated, subject to normal tax and withholding
requirements in each jurisdiction in which



--------------------------------------------------------------------------------

Company executives and employees are located, and that the Profit Share is only
payable to those executives and employees who have been employed by the Company
or a subsidiary of the Company during the entire fiscal year for which the
Profit Share is calculated and who are employed by the Company and its
subsidiaries on the actual Profit Share payment date; provided, however, that
the Profit Share is payable pro rata to executives and employees who begin their
employment during the fiscal year for which the Profit Share is calculated.

7. RESOLVED FURTHER, that the Board retains the sole discretion to (i) pay the
Profit Share in December of the relevant Company fiscal year when the Board
believes the Base Target will be achieved, (ii) pay Profit Shares when the
Company achieves slightly less than the Base Target, (iii) make interim Profit
Share payments during the fiscal year, (iv) set consolidated EBITDA targets and
Profit Share percentages for Company fiscal years beyond 2010, and (v) pay
discretionary cash incentives to selected executives and employees outside the
Profit Share plan.

8. RESOLVED FURTHER, that the proper officers of the Company, and each of them,
are hereby authorized and directed in the name of and on behalf of the Company
to make all such arrangements, to do and perform all such acts, to execute and
deliver all such certificates and other instruments and documents, and to do
everything that he or they may deem to be reasonable and necessary or
appropriate in order to fully implement the foregoing resolutions, and that any
and all actions heretofore taken by any officer or director of the Company in
the name and on behalf of the Company in furtherance of the purpose and intent
of the foregoing resolutions be, and hereby are, ratified, confirmed, and
approved in all respects.